The plaintiff in error was convicted of the crime of having possession of a still worm, and received a sentence of thirty days in jail and a fine of $50 and costs.
The petition in error and case-made was filed in this court on August 9, 1935. No brief has been filed in support of defendant's assignments of error.
A careful examination of the record fails to disclose any fundamental or prejudicial errors. The evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.